Citation Nr: 0106206	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for arthralgias 
of multiple joints due to ulcerative colitis.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, August 1975 to August 1977, and from July 
1979 to October 1982.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran is unrepresented in his appeal.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In February 1999, the veteran filed a notice of disagreement 
to the October 1998 rating decision regarding the claim of a 
compensable evaluation for arthralgias of multiple joints due 
to an ulcerative colitis.  This was the sole issue appealed 
by the veteran in February 1999.  However, within his July 
1999 substantive appeal, the veteran also filed a notice of 
disagreement with the October 1998 determination regarding 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.  No 
reference was made to this issue in February 1999.  As a 
result, no statement of the case regarding the claim of 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound was 
issued by the RO.

As no statement of the case appears to have been issued with 
regard to the October 1998 rating decision regarding the 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound, under the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2000)) and requires further 
action.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.26 (2000).  In this regard, it is important to note that 
this claim is not before the Board at this time and will only 
be before the Board if the veteran files a timely-filed 
substantive appeal.  The Board's actions regarding these 
issue are only directed at this time to fulfill the 
requirements of the Court in Manlincon.

With regard to the claim of entitlement to a compensable 
evaluation for arthralgias of multiple joints due to an 
ulcerative colitis, recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The most recent VA examination was in June 1998.  At that 
time, the examiner did not have the claims folder.  Moreover, 
the veteran reported his arthralgias are symptomatic in cold 
weather, but that there are few manifestations in warm 
weather.  The Board finds that the veteran has alleged that 
the service-connected disability reportedly exhibits its 
disabling manifestations over a protracted period of time and 
is alleged to be occupationally disabling.  Therefore, VA is 
required to attempt to provide an examination during a period 
of such active manifestations, i.e. during cold weather.  
Voerth v. West, 13 Vet. App. 117 (1999); Ardison v. Brown, 6 
Vet. App. 405 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or on account 
of being housebound and include citation 
to all relevant law and regulation 
pertinent to this claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2000).  Then, only 
if the appeal is timely perfected, this 
issue is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who possess 
additional records pertinent to the 
arthralgias of multiple joints due to an 
ulcerative colitis.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  The veteran has the right to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  The RO should arrange for a VA 
examination to determine the nature and 
extent of any arthralgias of multiple 
joints due to an ulcerative colitis.  The 
examination should be scheduled during 
the period of cold weather, unless the 
veteran waives the requirement for VA to 
provide such an examination.  See Voerth, 
supra.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with his examination.  All 
indicated studies should be performed.  
Any disability associated with this 
condition should be noted.  The examiner 
should also note whether this condition 
has caused pain or limitation of function 
in the elbows or knees.  The examiner 
should state whether or not any 
disability is currently reasonably 
associated with the arthralgias of 
multiple joints due to an ulcerative 
colitis.

4.  After the development in question has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After the completion of the above, 
the RO should readjudicate the claim of 
entitlement to a compensable evaluation 
for arthralgias of multiple joints due to 
an ulcerative colitis with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





